       Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 1 of 39




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


BELCALIS MARLENIS ALMÁNZAR,

                              Plaintiff,
           v.                                        Case No. 1-19-cv-01301-WMR

LATASHA TRANSRINA KEBE a/k/a
LATASHA TRANSRINA HOWARD and
STARMARIE EBONY JONES,

                              Defendants.


   FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff Belcalis Marlenis Almánzar (“Plaintiff”) for her complaint against

Defendants Latasha Transrina Kebe a/k/a Latasha Transrina Howard (“Kebe”) and

Starmarie Ebony Jones (“Jones”) (collectively, “Defendants”) alleges as follows:

                               NATURE OF THE CASE

      1.        This is a diversity action asserting Georgia state law claims for

slander per se, slander, libel per se, and defamation, as a result of Defendants’

publication of slanderous and defamatory statements regarding Plaintiff that are

false, harmful, and offensive to Plaintiff, as well as invasion of privacy – false light

and intentional infliction of emotional distress.
         Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 2 of 39




                                      PARTIES

      2.      Plaintiff is a citizen and resident of the State of New York.

      3.      Upon information and belief, Kebe is a citizen and resident of the

State of Georgia, who resides at 1231 Dayspring Trace, Lawrenceville, GA 30045.

      4.      Upon information and belief, Jones is a citizen and resident of the

State of Georgia, who resides at 6701 Danforth Way, Stone Mountain, Georgia

30087.

                          JURISDICTION AND VENUE

      5.      This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1332 as this is an action between Plaintiff who is a citizen

of the State of New York and Defendants Kebe and Jones, who upon information

and belief are citizens of the State of Georgia, and the amount in controversy

exceeds seventy-five thousand dollars ($75,000).

      6.      Upon information and belief, Kebe is subject to personal jurisdiction

in the State of Georgia as she resides in and/or is domiciled in Georgia. In addition,

upon information and belief, Kebe owns, uses, or possesses real property within

the State of Georgia, regularly transacts business as described below within the

State of Georgia, and committed a tortious act within the State of Georgia,

including the torts of invasion of privacy – false light.


                                           2
       Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 3 of 39




      7.     Upon information and belief, Jones is subject to personal jurisdiction

in the State of Georgia as she resides in and/or is domiciled in Georgia. In addition,

upon information and belief, Jones owns, uses, or possesses real property within

the State of Georgia, regularly transacts business as described below within the

State of Georgia, and committed a tortious act within the State of Georgia,

including the torts of invasion of privacy – false light.

      8.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

Kebe and Jones are residents of this District and because upon information and

belief the conduct complained of occurred in this District.

                           FACTUAL BACKGROUND

      9.     Plaintiff is a Grammy award-winning musical artist, songwriter, and

television personality professionally known as “Cardi B.”

      10.    Since the release of her full-length debut mixtape in 2015, Plaintiff’s

musical works have reached peak positions on charts in the United States and

around the world. As a result of the popularity of her music, Plaintiff has millions

of fans in the United States and around the world who follow her work and her

social media profiles.

      11.    Plaintiff is also a mother of a young baby girl.




                                           3
       Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 4 of 39




      12.    In addition to her artistic endeavors, Plaintiff is well known for her

volunteer work and philanthropic endeavors, which include helping families

affected by gang violence and performing volunteer work in handing out coats to

underprivileged persons.

      13.    Upon information and belief, Jones is a natural person who claims to

have known Plaintiff before her musical career.

      14.    Upon information and belief, Jones currently conducts business in the

nature of promoting anti-aging products.

      15.    Upon information and belief, however, Jones’ real aspiration is to

have a career in the entertainment industry as an actress. Upon information and

belief, in pursuit of this goal, Jones promotes herself and her entertainment

endeavors through social media, where she has about ten thousand followers.

      16.    Upon information and belief, Jones regularly posts information

regarding her endeavors in the entertainment industry in and around Atlanta.

      17.    Upon information and belief, Kebe produces, hosts, and publishes

videos on YouTube entitled “unWinewithTashaK.”

      18.    Upon information and belief, while Kebe calls her site “a celebrity

gossip site,” the real purpose of “unWinewithTashaK” is to provide a platform for




                                           4
        Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 5 of 39




Kebe to publish and spread malicious rumors, slanderous assertions, and false

information about celebrities, including Plaintiff, for her personal financial gain.

       19.      Upon information and belief, Kebe does this to draw various

celebrities’ social media followers to her site, including Plaintiff’s social media

followers, so she can increase what she charges for advertising to third parties that

advertise with her.

       20.      Upon information and belief, over the past year, Kebe targeted

Plaintiff and began making degrading statements regarding Plaintiff.

       21.      Upon information and belief, while Plaintiff was pregnant, on or

around April 13, 2018, Kebe published a video where Kebe stated that as a result

of Plaintiff’s actions, Plaintiff’s then-unborn child may have intellectual

disabilities.

       22.      Upon information and belief, in the past few months, Kebe has taken

her vitriol one step further by making blatantly defamatory statements regarding

Plaintiff.

       23.      Upon information and belief, Kebe has become obsessed with

slandering and harassing Plaintiff. In the last 16 months, Kebe has put out at least

twenty-eight videos regarding Plaintiff.




                                            5
       Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 6 of 39




      24.    Upon information and belief, as set forth below, Kebe’s videos about

Plaintiff attract substantially more viewers than most of her other videos, which is

part of the reason she has repeatedly targeted Plaintiff.

      25.    Upon information and belief, to this end, Kebe has published in the

past few months several videos with more false and defamatory statements about

Plaintiff, who has become the target of Kebe’s malicious campaign to damage and

destroy Plaintiff’s reputation among her fans and the consuming public.

      26.    Upon information and belief, on or around September 2, 2018, Kebe

published a video entitled “Cardi B. DISRESPECTFUL Comedy Skit MOCKING

Martin Luther Kings Extra Marital Affairs” (the “9/2 Video”).

      27.    The 9/2 Video contains at least one false and defamatory statement

about Plaintiff.

      28.    The 9/2 Video contains the false, malicious, and defamatory statement

that Plaintiff “prostituted for a living.” (9/2 Video at 5:50.)

      29.    Upon information and belief, Kebe published the 9/2 Video to tens of

thousands of individuals without privilege or justification.

      30.    Upon information and belief, around that same time, on or around

September 13, 2018, Jones published a video of herself to her Instagram followers

making false, malicious, and defamatory statements regarding Plaintiff through


                                            6
       Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 7 of 39




Instagram Live, which allows users to film live videos that can be watched either

simultaneously by their followers or within 24 hours of their posting (the “Jones

Video”).

      31.    The Jones Video contains multiple false and defamatory statements

about Plaintiff.

      32.    In the Jones Video, Jones made the false, malicious, and defamatory

statement that “[Plaintiff] got herpes.” (Jones Video at 9:38.)

      33.    In the Jones Video, Jones also made the false, malicious, and

defamatory statement that Plaintiff took molly and cocaine. Specifically, she

stated, “the more molly pills she would be takin, the more cocaine she would be

takin.” (Jones Video at 14:24.)

      34.    In the Jones Video, Jones also falsely stated that Plaintiff was

engaging in prostitution. Specifically, she stated, referring to Plaintiff, “I guess

they were supposed to have sex, exchange sex for money.” (Jones Video at 15:50.)

      35.    Shortly after Jones released the Jones Video, on or around September

13, 2018, Jones also published written comments on her Instagram account to third

parties that Plaintiff is “just a Grammy Nominated Prostitute, running around

spreading her herpes” (the “Instagram Comment”).




                                           7
       Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 8 of 39




      36.    Upon information and belief, continuing her campaign of slander, and

to capitalize on Jones’ slander, on or around September 19, 2018, Kebe recorded

and later published a video of herself interviewing Jones regarding the Jones Video

on YouTube entitled “Exclusive: Cardi B’s Ex-FRIEND ALLEGES Cardi B. Kept

A Huge Box filled with MONlSTAT & REVEALS More!” (the “9/19 Video”).

      37.    Upon information and belief, Kebe knew that publishing a video

regarding Plaintiff would draw substantially more viewers to her content than she

typically garners.

      38.    Upon information and belief, the 9/19 Video, to date, has garnered

over three million views. By way of comparison, upon information and belief, the

last full-length video Kebe published prior to the 9/19 Video only garnered

approximately 223,000 views.

      39.    Upon information and belief, only nine of her approximately 236

videos published prior to the 9/19 Video garnered over one million views.

      40.    The 9/19 Video contains multiple false and defamatory statements

about Plaintiff.

      41.    The 9/19 Video contains the false, malicious, and defamatory

statement that Plaintiff was a prostitute (0:40: “(Kebe) You said that Cardi B

prostituted” “(Jones) Yes”).


                                         8
         Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 9 of 39




      42.     The 9/19 Video contains the false, malicious, and defamatory

statement that Plaintiff used cocaine and molly (0:40: “(Kebe) Was she a drug

user?” “(Ms. Jones) Yes” “(Kebe) cocaine and molly to be specific” “(Jones)

Yes”).

      43.     The 9/19 Video also contains the false, malicious, and defamatory

statement that Plaintiff has herpes (0:48: “(Kebe) She has herpes?” “(Jones) Yes”).

      44.     The 9/19 Video contains the false, malicious, and defamatory

statement that Plaintiff also had herpes outbreaks on her mouth in the past (17:25:

“(Kebe) So you were living with her at the time and she had herpes outbreaks on

her mouth?” “(Jones) Yes”).

      45.     Upon information and belief, Kebe published the 9/19 Video to

millions of individuals without privilege or justification.

      46.     None of the aforementioned statements about Plaintiff are true.

Plaintiff was never a prostitute or a user of molly and cocaine. Plaintiff has never,

and does not now, have herpes, nor has she had herpes outbreaks on her mouth.

      47.     Upon information and belief, Defendants knew or should have known

that the aforementioned statements were false.




                                           9
        Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 10 of 39




        48.   Upon information and belief, Defendants were subjectively aware of

the probable falsity of the aforementioned statements at the time they published

them.

        49.   Upon information and belief, by way of example, on a second

YouTube channel operated by Kebe, Kebe posted a video that acknowledges that

she was aware, prior to her publishing the 9/19 Video, that the defamatory

statements made by Jones may not have been true.

        50.   Upon information and belief, Kebe further acknowledged and that she

published the 9/19 Video a day earlier than she had planned to because information

undermining Jones’ credibility was or was about to be published and Kebe wanted

the 9/19 Video to have an opportunity to trend (i.e., gain viewership) before people

saw the information that would “debunk” Jones’ statements.

        51.   Upon information and belief, the aforementioned defamatory

statements were made and published by Defendants with actual malice, i.e., with

knowledge that the statements were false or with reckless disregard for the fact that

they were false.

        52.   On or about September 19, 2018, shortly after Kebe published the

9/19 Video, Plaintiff, through her counsel, sent a cease and desist letter to Kebe

that demanded immediate removal of the defamatory video.


                                         10
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 11 of 39




      53.   Upon information and belief, two days after receiving the letter, which

she posted on social media rather than take the video down or issuing a retraction

and/or repudiation, Kebe published a second video that falsely proclaimed the

statements made in the 9/19 Video were true.

      54.   Upon information and belief, on or around September 21, 2018, Kebe

published a second video entitled “Actual PROOF Cardi B. Knew her Ex-

Roommate, Drake, Funky Dineva vs Tamar, Beyonce Black Majic,” where she

unequivocally stated that everything said in the 9/19 Video was true (the “9/21

Video”).

      55.   The 9/21 Video also continued Kebe’s campaign of defamation.

      56.   Upon information and belief, in the 9/21 Video, Kebe claims that

“Everything that we said, that everything that [Jones] said was accurate” (9/21

Video at 2:11); that Kebe was “the source” (9/21 Video at 4:38).

      57.   Upon information and belief, Kebe even went so far as to falsely

suggest that she was in possession of undisclosed facts that would support the prior

statements when she further claimed that “[Jones] has shown me some stuff, I said,

okay legit so I’m gonna go ahead and tell your story.” (9/21 Video at 8:12.)

      58.   Since then, Kebe has continued her campaign of defamation and

harassment. Even as recently as January 25, 2019, Kebe Tweeted that Plaintiff had


                                        11
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 12 of 39




herpes. Specifically, Tweeting at Plaintiff, Kebe wrote that Plaintiff had a

“confirmed irritated p***y,” which she followed with “#HerpesB” (the “1/25

Tweet”).

      59.    Upon information and belief, the 1/25 Tweet was published to Kebe’s

over six thousand followers.

      60.    Upon information and belief, shortly after it was posted, knowing it

was not true, Kebe deleted the post. However, as set forth below, she has failed and

refused to repudiate and take down the other instances of defamatory statements in

the above-described videos.

      61.    Upon information and belief, on or around March 25, 2019, Kebe

temporarily unlisted and/or took down the 9/19 and 9/21 Videos from her

YouTube channel.

      62.    Upon information and belief, on or around March 26, 2019, Kebe re-

listed and/or re-posted the 9/19 and 9/21 Videos on her YouTube channel

effectively re-publishing the 9/19 and 9/21 Videos.

      63.    Upon information and belief, on or around April 25, 2019, Kebe

published a recording of a phone call that Kebe had with another YouTube blogger

named Lovelyti entitled “Exclusive Tasha K. LEAKS Private Call Proving

Lovelyti Tasha K. PLANNED Starmarie Interview” (the “Lovelyti Call”).


                                         12
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 13 of 39




      64.      Upon information and belief, the Lovelyti Call was originally

recorded at least six months before it was published.

      65.      Upon information and belief, the Lovelyti Call was originally

recorded prior to the publication of the 9/19 and 9/21 Videos and prior to their re-

publication.

      66.      Upon information and belief, the Lovelyti Call demonstrates that

Kebe was aware of the likelihood that she was circulating false information and

entertained serious doubts as to the truth of the statements she published.

      67.      Upon information and belief, in the Lovelyti Call, Kebe states that

Jones “told some truths, she didn’t tell all truths” (Lovelyti Call at 16:04).

      68.      Upon information and belief, in the Lovelyti Call, Kebe states, “I still

believe [Jones]…now as far as the herpes and shit, I don’t know” (Lovelyti Call at

24:06).

      69.      Upon information and belief, in the Lovelyti Call, Kebe states, “Cardi

has an entire team to protect her, if people defame her or anything, that’s Cardi’s

job…to shut that shit down.” (Lovelyti Call at 10:17).

      70.      Upon information and belief, in the Lovelyti Call, Kebe states,

“…here’s my thing, all of these strippers are lying…” referring to Jones, Plaintiff

and a third party. (Lovelyti Call at 11:02).


                                           13
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 14 of 39




      71.    The aforementioned defamatory statements published by Jones have

caused Plaintiff to suffer embarrassment, humiliation, mental anguish, and

emotional distress.

      72.    The aforementioned defamatory statements distributed, published, and

repeated by Kebe have caused Plaintiff to suffer embarrassment, humiliation,

mental anguish, and emotional distress.

      73.    The aforementioned defamatory statements published by Jones have

also caused damage to Plaintiff’s reputation and character within her profession

and industry, including but not limited to among her fans and with prospective

business relations.

      74.    The aforementioned defamatory statements distributed, published, and

repeated by Kebe have also caused damage to Plaintiff’s reputation and character

within her profession and industry, including but not limited to among her fans and

with prospective business relations.

      75.    Pursuant to O.C.G.A. §§ 51-5-11 and 51-5-12, on February 28, 2019,

Plaintiff sent demands for retraction and repudiation to Kebe and Jones demanding

a retraction and repudiation of the aforementioned defamatory statements.




                                          14
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 15 of 39




      76.    Despite due written demand and the passing of at least seven (7) days,

Kebe and Jones have as of the date of filing of this Complaint failed and refused to

retract and/or repudiate the aforementioned defamatory statements.

      77.    As of this day, neither Kebe, nor Jones, have issued any sort of

retraction or repudiation of the defamatory statements.

                                    COUNT I
                       (Slander Per Se Against Defendants)

      78.    Plaintiff repeats and realleges by reference the allegations in

paragraphs 1 through 77 as if fully set forth herein.

      79.    Upon information and belief, Kebe published the 9/2 Video on or

around September 2, 2018.

      80.    Upon information and belief, Jones published the Jones Video in or

around September 13, 2018.

      81.    Upon information and belief, Kebe published the 9/19 Video on or

around September 19, 2018.

      82.    Upon information and belief, as set forth above, the 9/2 Video and

9/19 Videos published by Kebe contain multiple false and defamatory statements

about Plaintiff, including that Plaintiff was a prostitute and a user of cocaine and

molly, that Plaintiff had and still has herpes, and that Plaintiff has had herpes

outbreaks on her mouth.

                                          15
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 16 of 39




      83.    Upon information and belief, as set forth above, the Jones Video

published by Jones contains multiple false and defamatory statements about

Plaintiff, including that Plaintiff was a prostitute and a user of cocaine and molly,

and that Plaintiff has herpes.

      84.    None of the aforementioned statements about Plaintiff in the Jones

Video, 9/2 Video, or the 9/19 Video are true.

      85.    Upon information and belief, Defendants knew these statements to be

false at the time they published them, or Defendants were subjectively aware of the

probable falsity of the aforementioned statements at the time they respectively

published them.

      86.    Upon information and belief, by way of example, on a second

YouTube channel operated by Kebe, Kebe posted a video that acknowledges she

was aware, prior to her publishing the 9/19 Video, that the defamatory statements

made by Jones may not have been true.

      87.    Upon information and belief, Kebe further acknowledged and that she

published the 9/19 Video a day earlier than she had planned to because information

undermining Jones’ credibility was or was about to be published and Kebe wanted

the 9/19 Video to have an opportunity to trend (i.e., gain viewership) before people

saw the information that would “debunk” Jones’ statements.


                                          16
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 17 of 39




      88.    Nevertheless, upon information and belief, after receiving a cease and

desist letter demanding she take down the defamatory statements about Plaintiff in

the 9/19 Video, Kebe published another video on September 21, 2018 that referred

to the 9/19 Video and the Jones Video and falsely stated that “Everything that we

said, that everything that [Jones] said was accurate” (9/21 Video at 2:11); that

Kebe was “the source” (9/21 Video at 4:38).

      89.    Upon information and belief, neither Jones nor Kebe made reasonable

attempts to verify the false and defamatory statements that were made about

Plaintiff before the 9/2 Video, Jones Video, 9/19 Video, or 9/21 Video

(collectively, the “Defamatory Videos”) were published.

      90.    Upon information and belief, Kebe knew prior to publication that

there was a likelihood that shew was circulating false information and/or

entertained serious doubts as to the truth of the statements that were published in

the Defamatory Videos.

      91.    Upon information and belief, on or around March 25, 2019 Kebe

temporarily unlisted and/or took down the 9/19 and 9/21 Videos from her

YouTube channel.




                                         17
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 18 of 39




      92.    Upon information and belief, on or around March 26, 2019, Kebe re-

listed and/or re-posted the 9/19 and 9/21 Videos on her YouTube channel

effectively re-publishing the 9/19 and 9/21 Videos.

      93.    Upon information and belief, Jones knew the statements made in the

Jones Video and the 9/19 Video were false or Jones acted with reckless disregard

of whether they were true or not.

      94.    Upon information and belief, Kebe knew the statements made in the

Defamatory Videos were false or Kebe acted with reckless disregard of whether

they were true or not.

      95.    Upon information and belief, Defendants published these false

statements via YouTube and Instagram and identified Plaintiff by her professional

name, her occupation, and showed photos of Plaintiff during the videos so that

individuals who watched them would know the statements made in the videos were

about Plaintiff.

      96.    Upon information and belief, Defendants’ false stories were generated

and communicated with actual malice, total disregard for the truth, and in the

complete absence of any special privilege.

      97.    Upon information and belief, Kebe had no basis for in the 9/21 Video

claiming that the statements previously made were true.


                                        18
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 19 of 39




      98.     Upon information and belief, the 9/2 Video has been viewed by tens

of thousands of people.

      99.     Upon information and belief, the Jones Video has been viewed by

thousands of people.

      100. Upon information and belief, the 9/19 and 9/21 Videos have been

viewed by hundreds of thousands of people.

      101. Upon information and belief, the 9/2, 9/19, and 9/21 Videos are still

available to be viewed by the public.

      102. Upon information and belief, these actions constitute actionable

slander per se under O.C.G.A. § 51-5-4(a)(2).

      103. Upon information and belief, Defendants’ false and defamatory

statements made and published in the Defamatory Videos were disparaging and

have produced damage to Plaintiff and to Plaintiff's name, character, and

reputation.

      104. The aforementioned defamatory statements made and published by

Jones have caused Plaintiff to suffer embarrassment, humiliation, mental anguish,

and emotional distress.




                                        19
       Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 20 of 39




       105. The aforementioned defamatory statements made, published, and

distributed by Kebe have caused Plaintiff to suffer embarrassment, humiliation,

mental anguish, and emotional distress.

       106. The aforementioned defamatory statements made and published by

Jones have also caused damage to Plaintiff’s reputation and character within her

profession and industry, including but not limited to among her fans and with

prospective business relations.

       107. The aforementioned defamatory statements made, published, and

distributed by Kebe have also caused damage to Plaintiff’s reputation and character

within her profession and industry, including but not limited to among her fans and

with prospective business relations.

       108. Upon information and belief, the actions or omissions of Defendants

set forth in this Complaint demonstrate malice, egregious defamation, and insult.

       109. Upon information and belief, such actions or omissions by Defendants

were undertaken with reckless disregard of the falsity of the speech and its effects

on Plaintiff.

       110. As a direct and proximate result of Defendants’ conduct, Plaintiff has

suffered damages in an amount to be proven at trial.




                                          20
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 21 of 39




      111. Plaintiff is entitled to general and special damages for the following

harm: embarrassment, humiliation, mental anguish, and emotional distress and

impairment to her name, character, and reputation.

      112. Additionally, Plaintiff requests an award of punitive damages and

attorneys’ fees and litigation expenses beyond and in excess of those damages

necessary to compensate Plaintiff for injuries resulting from Defendants’ conduct.

      113. Additionally, as a direct and proximate result of the foregoing,

Plaintiff is entitled to an order permanently enjoining Defendants and all their

respective agents, officers, employees, representatives, successors, assigns,

attorneys, and all other persons acting for, with, by, through, or under authority

from Kebe and/or Jones, or in concert or participation with Kebe and/or Jones, and

each of them, from: making, disseminating, broadcasting, or publishing any

statements that Plaintiff has or had herpes; that Plaintiff uses or has used cocaine

and/or molly; and/or that Plaintiff was or is a prostitute, as well as an order

requiring Kebe and Jones to retract, remove, and repudiate in full all defamatory

and disparaging statements made regarding Plaintiff.

                                    COUNT II
                           (Slander Against Defendants)

      114. Plaintiff repeats and realleges by reference the allegations in

paragraphs 1 through 113 as if fully set forth herein.

                                          21
       Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 22 of 39




       115. Upon information and belief, Defendants’ above actions constitute

actionable slander under O.C.G.A. § 51-5-4(a)(4).

       116. Upon information and belief, Defendants’ false and defamatory

statements made during the above-referenced videos were disparaging, and have

produced damage to Plaintiff, and to Plaintiff’s name, character, and reputation.

       117. Upon information and belief, Defendants were subjectively aware of

the probable falsity of the statements made during the above-referenced videos at

the time they published them.

       118. Upon information and belief, the actions or omissions of Defendants

set forth in this Complaint demonstrate malice, egregious defamation, and insult.

       119. Upon information and belief, such actions or omissions by Defendants

were undertaken with reckless disregard of the falsity of the speech and its effects

on Plaintiff.

       120. As a direct and proximate result of Defendants’ conduct, Plaintiff has

suffered damages in an amount to be proven at trial.

       121. The aforementioned defamatory statements made and published by

Jones have caused Plaintiff to suffer embarrassment, humiliation, mental anguish,

and emotional distress.




                                         22
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 23 of 39




      122. The aforementioned defamatory statements made, published, and

distributed by Kebe have caused Plaintiff to suffer embarrassment, humiliation,

mental anguish, and emotional distress.

      123. The aforementioned defamatory statements made and published by

Jones have also caused damage to Plaintiff’s reputation and character within her

profession and industry, including but not limited to among her fans and with

prospective business relations.

      124. The aforementioned defamatory statements made, published, and

distributed by Kebe have also caused damage to Plaintiff’s reputation and character

within her profession and industry, including but not limited to among her fans and

with prospective business relations.

      125. Plaintiff is entitled to general and special damages for the following

harm: embarrassment, humiliation, mental anguish, and emotional distress and

impairment to her name, character, and reputation.

      126. Additionally, Plaintiff requests an award of punitive damages and

attorneys’ fees and litigation expenses beyond and in excess of those damages

necessary to compensate Plaintiff for injuries resulting from Defendants’ conduct.

      127. Additionally, as a direct and proximate result of the foregoing,

Plaintiff is entitled to an order permanently enjoining Defendants and all their


                                          23
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 24 of 39




respective agents, officers, employees, representatives, successors, assigns,

attorneys, and all other persons acting for, with, by, through, or under authority

from Kebe and/or Jones, or in concert or participation with Kebe and/or Jones, and

each of them, from: making, disseminating, broadcasting, or publishing any

statements that Plaintiff has or had herpes; that Plaintiff uses or has used cocaine

and/or molly; and/or that Plaintiff was or is a prostitute, as well as an order

requiring Kebe and Jones to retract, remove, and repudiate in full all defamatory

and disparaging statements made regarding Plaintiff.

                                   COUNT III
                        (Libel Per Se Against Defendants)

      128. Plaintiff repeats and realleges by reference the allegations in

paragraphs 1 through 127 as if fully set forth herein.

      129. Upon information and belief, Jones published the Instagram Comment

on or around September 13, 2018.

      130. Upon information and belief, Jones published these false statements

via Instagram.

      131. Upon information and belief, Kebe published the 1/25 Tweet on or

around January 25, 2019.

      132. Upon information and belief, Kebe published this false statement via

Twitter.

                                          24
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 25 of 39




      133. As set forth above, the statements made in the Instagram Comment

and the 1/25 Tweet contain false, defamatory, and libelous statements regarding

Plaintiff, including Plaintiff having been a prostitute and having herpes.

      134. None of the aforementioned statements about Plaintiff in the

Instagram Comment or the 1/25 Tweet are true.

      135. Upon information and belief, Defendants knew these statements to be

false at the time they respectively published them or acted with reckless disregard

of whether they were true or not.

      136. Upon information and belief, Defendants were subjectively aware of

the probable falsity of the aforementioned statements at the time they each

published them.

      137. Upon information and belief, Defendants’ false stories were generated

and communicated with actual malice, total disregard for the truth, and in the

complete absence of any special privilege.

      138. Upon information and belief, Defendants had no basis for claiming

the aforementioned statements were true.

      139. Upon information and belief, the Instagram post containing the

Instagram Comment has been viewed by thousands of people.




                                         25
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 26 of 39




      140. Upon information and belief, the 1/25 Tweet was published to Kebe’s

over six thousand Twitter followers.

      141. Upon information and belief, these actions constitute actionable libel

per se under O.C.G.A. § 51-5-1.

      142. Upon information and belief, Defendants’ false and defamatory

statements made in the Instagram Comment and 1/25 Tweet were disparaging and

have produced damage to Plaintiff and to Plaintiff’s name, character, and

reputation.

      143. The aforementioned defamatory statements made and published by

Defendants have caused Plaintiff to suffer embarrassment, humiliation, mental

anguish, and emotional distress.

      144. The aforementioned defamatory statements published by Defendants

have also caused damage to Plaintiff’s reputation and character within her

profession and industry, including but not limited to among her fans and with

prospective business relations.

      145. Upon information and belief, the actions or omissions of Defendants

set forth in this Complaint demonstrate malice, egregious defamation, and insult.




                                        26
       Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 27 of 39




       146. Upon information and belief, such actions or omissions by Defendants

were undertaken with reckless disregard of the falsity of the speech and its effects

on Plaintiff.

       147. As a direct and proximate result of Defendants’ conduct, Plaintiff has

suffered damages in an amount to be proven at trial.

       148. Plaintiff is entitled to general and special damages for the following

harm: embarrassment, humiliation, mental anguish, and emotional distress and

impairment to her name, character, and reputation.

       149. Additionally, Plaintiff requests an award of punitive damages and

attorneys’ fees and litigation expenses beyond and in excess of those damages

necessary to compensate Plaintiff for injuries resulting from Defendants’ conduct.

       150. Additionally, as a direct and proximate result of the foregoing,

Plaintiff is entitled to an order permanently enjoining Defendants and all their

respective agents, officers, employees, representatives, successors, assigns,

attorneys, and all other persons acting for, with, by, through, or under authority

from Kebe and/or Jones, or in concert or participation with Kebe and/or Jones,

from: making, disseminating, broadcasting, or publishing any statements that

Plaintiff has or had herpes and/or that Plaintiff was or is a prostitute, as well as an




                                           27
       Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 28 of 39




order requiring Kebe and Jones to retract, remove, and repudiate in full all

defamatory and disparaging statements made regarding Plaintiff.

                                     COUNT IV
               (Invasion of Privacy – False Light Against Defendants)

       151. Plaintiff repeats and realleges by reference the allegations in

paragraphs 1 through 150 as if fully set forth herein.

       152. Upon information and belief, by publishing the false statements in the

manner described above, Defendants portrayed Plaintiff in a false light intending to

cause Plaintiff injury.

       153. Upon information and belief, Jones and Kebe knew these statements

to be false.

       154. Upon information and belief, Jones and Kebe made no attempt to

verify the veracity of any statements made regarding Plaintiff.

       155. Upon information and belief, Jones knew the statements made in the

Jones Video, 9/19 Video, and the Instagram Comment were false.

       156. Upon information and belief, Kebe knew the statements made in the

9/2 Video, 9/19 Video, 9/21 Video, and the 1/25 Tweet were false.

       157. Upon information and belief, Jones was subjectively aware of

probable falsity of the statements made in the Jones Video, 9/19 Video, and the

Instagram Comment were false at the time she published them.

                                         28
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 29 of 39




      158. Upon information and belief, Kebe was subjectively aware of

probable falsity of the statements made in the 9/2 Video, 9/19 Video, 9/21 Video,

and the 1/25 Tweet at the time she published them.

      159. Upon information and belief, Defendants’ false statements were

generated and communicated with actual malice, total disregard for the truth, and

in the complete absence of any special privilege.

      160. Upon information and belief, as set forth above Defendants have

intentionally intruded upon the solitude and/or seclusion of Plaintiff and her private

affairs and/or concerns, and this intrusion, which falsely portrays Plaintiff having a

loathsome, contagious, or infectious disease, is highly offensive to a reasonable

person.

      161. Upon information and belief, Defendants have also intentionally

intruded upon the solitude and/or seclusion of Plaintiff and her private affairs

and/or concerns, and this further intrusion, which falsely portrays Plaintiff as being

a former prostitute and a user of cocaine and/or molly, is highly offensive to a

reasonable person.

      162. Upon information and belief, Defendants knew or should have known

the statements alleged herein would create a false impression about Plaintiff and

acted in reckless disregard of the truth.


                                            29
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 30 of 39




      163. Upon information and belief, Defendants did not engage in any of the

aforementioned conduct out of any sincere or proper motive, or in any manner

governed by reasonable and ministerial conduct according to any job duty, but did

so knowingly, willfully, and oppressively, with full knowledge of the adverse

effects that their actions would have on Plaintiff, and with willful and deliberate

disregard for the consequences. Accordingly, Plaintiff is entitled to recover

punitive damages from Defendants in an amount to be determined at trial.

      164. Upon information and belief, the actions or omissions of Defendants

set forth in this Complaint demonstrate malice, egregious defamation, and insult.

Such actions or omissions by Defendants were undertaken with reckless disregard

of the falsity of the speech and its effects on Plaintiff.

      165. As a direct and proximate result of Defendants’ conduct, Plaintiff has

suffered damages in an amount to be proven at trial.

      166. Plaintiff is entitled to general and special damages for the following

harm: embarrassment, humiliation, mental anguish, and emotional distress and

impairment to her name, character, and reputation.

      167. Additionally, Plaintiff requests an award of punitive damages and

attorneys’ fees and litigation expenses beyond and in excess of those damages

necessary to compensate Plaintiff for injuries resulting from Defendants’ conduct.


                                           30
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 31 of 39




      168. Additionally, as a direct and proximate result of the foregoing,

Plaintiff is entitled to an order permanently enjoining Defendants and all their

respective agents, officers, employees, representatives, successors, assigns,

attorneys, and all other persons acting for, with, by, through or under authority

from Kebe and/or Jones, or in concert or participation with Kebe and/or Jones, and

each of them, from: making, disseminating, broadcasting, or publishing any

statements that Plaintiff has or had herpes; that Plaintiff uses or has used cocaine

and/or molly; and/or that Plaintiff was or is a prostitute, as well as an order

requiring Kebe and Jones remove in full all defamatory and disparaging statements

made regarding Plaintiff.

                                     COUNT V
                   (Intentional Infliction of Emotional Distress)

      169. Plaintiff repeats and realleges by reference the allegations in

paragraphs 1 through 168 as if fully set forth herein.

      170. Upon information and belief, by making and publishing the

statements, and campaign of harassing videos, including but not limited to other

videos Defendants published about Plaintiff as described above, Defendants were

intending to cause Plaintiff emotional distress.




                                          31
       Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 32 of 39




       171. Upon information and belief, Defendants’ conduct was intentional, as

Defendants knew these statements were false and made no attempt to verify the

truth of any statements made regarding the Plaintiff.

       172. Upon information and belief, Jones knew the statements made in the

Jones Video, 9/19 Video, and the Instagram Comment were extreme and

outrageous and would cause the Plaintiff emotional distress.

       173. Upon information and belief, Kebe knew the statements made in the

9/2 Video, 9/19 Video, 9/21 Video, and the 1/25 Tweet were extreme and

outrageous and would cause Plaintiff emotional distress.

       174. Upon information and belief, Kebe has published over twenty-eight

videos in her campaign against the Plaintiff, including the Defamatory Videos,

which were intended to cause humiliation, mental anguish and emotional distress

in the Plaintiff.

       175. Upon information and belief, Defendants’ conduct was extreme and

outrageous as Defendants’ purposely published statements that they knew would

cause severe emotional distress, including but not limited to stating that Plaintiff’s

then-unborn child would have mental deficiencies, had herpes, used cocaine and/or

molly and that Plaintiff is or was a prostitute.




                                           32
       Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 33 of 39




       176. Upon information and belief, Defendants’ conduct was intentional as

Defendants’ intended to benefit financially and socially from Plaintiff’s emotional

distress.

       177. Upon information and belief, since Kebe began her campaign against

Plaintiff, her viewership has substantially increased from hundreds of thousands of

views to millions of views for videos of comparable length.

       178. Upon information and belief, Kebe conduct was intentional as Kebe

intended to increase what she could charge from advertisers, and, as a result of her

campaign of outrageous and harassing conduct against the Plaintiff, has now been

able to do so.

       179. Upon information and belief, Jones began her campaign against the

Plaintiff to gain popularity in the public eye and increase the likelihood that she

could have a career in the entertainment industry.

       180. Upon information and belief, Jones conduct was intentional as Jones

is relatively well known, at least now, for her statements made about the Plaintiff.

       181. As a proximate result of defendant’s actions and the consequences

proximately cause by them, as hereinabove alleged, Plaintiff suffered severe

humiliations, mental anguish, and emotional distress.




                                          33
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 34 of 39




      182. As a direct and proximate result of Defendants’ conduct, Plaintiff has

suffered damages in an amount to be proven at trial.

      183. Plaintiff is entitled to general and special damages for the following

harm: embarrassment, humiliation, mental anguish, and emotional distress.

      184. Additionally, Plaintiff requests an award of punitive damages and

attorneys’ fees and litigation expenses beyond and in excess of those damages

necessary to compensate Plaintiff for injuries resulting from Defendants’ conduct.

      185. Additionally, as a direct and proximate result of the foregoing,

Plaintiff is entitled to an order permanently enjoining Defendants and all their

respective agents, officers, employees, representatives, successors, assigns,

attorneys, and all other persons acting for, with, by, through or under authority

from Kebe and/or Jones, or in concert or participation with Kebe and/or Jones, and

each of them, from: making, disseminating, broadcasting, or publishing any

harassing statements about the Plaintiff that have caused emotional distress, as well

as an order requiring Kebe and Jones remove in full all such previously made

statements.

                                 COUNT VI
              (Punitive Damages Pursuant to O.C.G.A. § 51-12-5.1)

      186. Plaintiff repeats and realleges by reference the allegations in

paragraphs 1 through 185 as if fully set forth herein.

                                         34
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 35 of 39




      187. Defendants’ actions demonstrate willful misconduct, malice, fraud,

wantonness, oppression, and conscious indifference to the consequences of their

actions.

      188. Upon information and belief, Defendants acted with a specific intent

to cause harm to Plaintiff.

      189. Plaintiff seeks punitive damages pursuant to O.C.G.A. § 51-12-5.1 to

punish, penalize, and deter Defendants’ actions in an amount that exceeds

$250,000.

                                 COUNT VII
  (Attorneys’ Fees and Litigation Expenses Pursuant to O.C.G.A. § 13-6-11)

      190. Plaintiff repeats and realleges by reference the allegations in

paragraphs 1 through 189 as if fully set forth herein.

      191. Defendants have acted in bad faith by publishing defamatory

statements they knew to be false and would cause harm to Plaintiff and have been

stubbornly litigious and have caused Plaintiff unnecessary trouble and expense by

refusing to retract such statements.

      192. Plaintiff seeks her attorneys’ fees and expenses of litigation pursuant

to O.C.G.A. § 13-6-11.




                                         35
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 36 of 39




                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests the Court to enter judgment

in her favor and against Defendants, each of them jointly and severally, as follows:

      (a)     Awarding Plaintiff damages in amounts pertaining to each to be

determined at trial, but not less than $75,000, including general, special,

consequential, actual, and punitive damages;

      (b)     Awarding an accounting to Plaintiff for the gains and profits of

Defendants arising from the unlawful conduct;

      (c)     Permanently enjoining Defendants and their respective partners,

agents, representatives, successors, assigns and employees, and any and all persons

in active convert or participation with Defendants, and each of their executors,

administrators, successors, licensees, assigns, subsidiaries, parents, affiliates,

divisions, co-venturers, partners, officers, directors, employees, agents,

shareholders, managers, representatives, consultants, and any and all other persons,

corporations, or other entities acting under the supervision, direction, control, or on

behalf of any of the foregoing, and each of them, from: making, disseminating,

broadcasting, or publishing any statements that Plaintiff has or had herpes; that

Plaintiff uses or has used cocaine and/or molly; and/or that Plaintiff was or is a

prostitute;


                                           36
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 37 of 39




      (d)     Issuing an order requiring Kebe to retract, remove, and repudiate in

full all defamatory and disparaging statements made regarding Plaintiff;

      (e)     Issuing an order requiring Jones to retract, remove, and repudiate in

full all defamatory and disparaging statements made regarding Plaintiff;

      (f)     Awarding Plaintiff’s attorneys’ fees and costs;

      (g)     Pre-judgment and post-judgment interest; and

      (h)     Granting Plaintiff such other and further relief as the Court deems just

and proper.

                            JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury on all claims for relief and issues

triable by jury.



                         [signature block on following page]




                                          37
     Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 38 of 39




Dated: June 12, 2019            Respectfully submitted,


                                /s/ Sarah M. Matz
                                Gary P. Adelman
                                (pro hac vice application to be filed)
                                Sarah M. Matz
                                (admitted pro hac vice)
                                ADELMAN MATZ P.C.
                                1173A Second Avenue, Suite 153
                                New York, New York 10065
                                Telephone: (646) 650-2207
                                E-mail: g@adelmanmatz.com
                                E-mail: sarah@adelmanmatz.com

                                Lisa F. Moore (Bar No. 419633)
                                W. Andrew Pequignot (Bar No. 424546)
                                MOORE PEQUIGNOT LLC
                                887 West Marietta Street, Suite M-102
                                Atlanta, Georgia 30318
                                Telephone: (404) 748-9596
                                E-mail: lisa@themoorefirm.com
                                E-mail: andrew@themoorefirm.com

                                Attorneys for Plaintiff




                                   38
      Case 1:19-cv-01301-WMR Document 11 Filed 06/12/19 Page 39 of 39




                           CERTIFICATE OF SERVICE

      I hereby certify that on June 12, 2019, I electronically filed the foregoing

FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL with the

Clerk of the Court using the CM/ECF system, which will automatically send email

notification of such filing to all of the attorneys of record.


                                         /s/ W. Andrew Pequignot
                                         W. Andrew Pequignot
                                         Georgia Bar No. 424546




                                           39
